Dismissed and Memorandum Opinion filed July 10, 2003








Dismissed and Memorandum Opinion filed July 10, 2003.
 
 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00211-CV
NO.
14-03-00231-CV
NO.
14-03-00267-CV
____________
 
J & S CONTRACTORS, INC., Appellant
 
V.
 
THE CITY OF GALVESTON, THE COUNTY OF
GALVESTON, and THE PARK BOARD OF TRUSTEES OF THE CITY OF GALVESTON, Appellees
 

 
On Appeal from the 56th District Court
Galveston
County, Texas
Trial Court Cause Nos. 02CV0492
and
On
Appeal from the 149th District Court
Brazoria
County, Texas
Trial
Court Cause No. 22062*RM02
 

 
M
E M O R A N D U M   O P I N I O N




These are accelerated appeals from three interlocutory orders
granting appellees= pleas to the jurisdiction.  In a consolidated action, appellant appeals
the following orders: (1) an order signed January 8, 2003, granting the City of
Galveston=s plea to the jurisdiction in trial
court cause number 02CV0492 in the 56th District Court in Galveston County
filed under our appellate number 14-03-00211-CV; (2) an order signed February
11, 2003, granting the plea to the jurisdiction filed by the City of Galveston,
the County of Galveston, and the Park Board of Trustees of the City of
Galveston in trial court cause number 22062*RM02 in th
149th District Court in Brazoria County filed under our appellate number
14-03-00231-CV; and (3) an order signed February 25, 2003, granting the plea to
the jurisdiction filed by the County of Galveston and the Park Board of
Trustees of the City of Galveston in trial court cause number 02CV0492 in the
56th District Court in Galveston County filed under our appellate number
14-03-00267-CV.
On June 23, 2003, appellant filed a motion to dismiss these
three consolidated appeals.  See Tex. R. App. P. 42.1.  Appellees filed no
objection.  The motion is granted.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
 
Judgments rendered and Memorandum
Opinion filed July 10, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.